Citation Nr: 1207487	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for discogenic disease of the lumbar spine (claimed as lower back injury) prior to March 8, 2010. 

2.  Entitlement to an evaluation in excess of 20 percent for the discogenic disease of the lumbar spine from March 8, 2010 to March 21, 2011. 

3.  Entitlement to an evaluation in excess of 40 percent for the discogenic disease of the lumbar spine as of March 22, 2011. 

4.  Entitlement to a separate compensable evaluation prior to March 22, 2011 for radiculopathy, right lower extremity associated with the lumbar spine disorder.

5.  Entitlement to an evaluation in excess of 20 percent disabling as of March 22, 2011, for radiculopathy, right lower extremity associated with the lumbar spine disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from May 2001 to October 2001, and from January 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for discogenic disease of the lumbar spine (claimed as lower back injury) with an initial 10 percent evaluation. 

The Veteran requested a hearing before a Veterans Law Judge on his VA Form 9 Appeal.  The Veteran was provided a travel board hearing before the undersigned in August 2009, and a transcript of that hearing has been associated with the Veteran's claims file. 

A DRO rating of September 2010 granted an increased rating of 20 percent for the lumbar spine disorder, effective March 8, 2010, but continued the 10 percent initial rating prior to that date.  
 
In December 2010 the Board remanded this matter for further development.  During the pendency of this remand, the RO in an August 2011 rating, granted service connection for a right lower extremity radiculopathy with an initial 20 percent rating assigned from March 22, 2011.  The RO also increased the lumbar spine rating to 20 percent disabling effective March 22, 2011.  

The Board has found that this increased rating matter contains an inferred claim for total disability due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009.)  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to February 1, 2010, the Veteran's service-connected discogenic disease of the lumbar spine had been manifested by back pain and slight limitation of motion and did not result in a combined limitation of motion of 120 degrees or less of the thoracolumbar spine, nor was forward flexion shown to be limited to between 30 and 60 degrees; nor was this disability shown to cause abnormal contour or guarding severe enough to affect his gait; nor was ankylosis or deformity shown.

2.  As of February 1, 2010 and prior to July 27, 2010, the Veteran's service-connected discogenic disease of the lumbar spine had been manifested by back pain and limitation of motion with flexion restricted to 60 degrees.  However, the lumbar spine disability did not limit the Veteran's range of motion so much so that it even approached a level consistent with forward flexion of the thoracolumbar spine at 30 degrees or less; nor did it result in favorable ankylosis of the entire thoracolumbar spine.  

3.  As of July 27, 2010, the Veteran's forward flexion of the thoracolumbar spine is shown to be less than 30 degrees.  However unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine is not shown.  

4.  Throughout the pendency of this appeal, the Veteran had no incapacitating episodes of intervertebral disc syndrome (IVDS) during any 12-month period.

5.  Prior to March 8, 2010, there is no evidence of radicular symptoms of the right lower extremity resulting in symptoms more closely resembling a mild incomplete paralysis.  

6.  As of March 8, 2010 and prior to March 22, 2011, the radicular symptoms of the right lower extremity result in symptoms that more closely resemble a mild incomplete paralysis.

7.  As of March 22, 2011, the radicular symptoms of the right lower extremity result in symptoms that resemble a moderate incomplete paralysis, but do not resemble a moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to February 1, 2010, the criteria for an initial rating in excess of 10 percent for discogenic disease of the lumbar spine were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2011).

2.  From February 1, 2010 to July 26, 2010, the criteria for a 20 percent rating for discogenic disease of the lumbar spine were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2011).

3.  As of July 27, 2010, the criteria for a 40 percent rating for discogenic disease of the lumbar spine were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2011).

4.  The criteria for a current rating in excess of 40 percent rating for discogenic disease of the lumbar spine were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2011).

5.  Prior to March 8, 2010, the criteria for a compensable rating for the service-connected radicular symptoms of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8520 (2011).

6.  The criteria for the assignment of a 10 percent for the service-connected radicular symptoms of the right lower extremity are met from March 8, 2010 to March 21, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8520 (2011).

7.  The criteria for the assignment of a current rating in excess of 20 percent (in effect as of March 22, 2011) for the service-connected radicular symptoms of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159  was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Pelegrini v. Principi, 18 Vet. App. 112  (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In the present case, the Veteran's claim for service connection was received in February 2006, and a duty to assist letter was sent in March 2006.  Thus he received such notice prior to the April 2006 grant of service connection which assigned an initial 10 percent rating.  This letter described the evidence necessary to substantiate a claim for service connection, the VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491. 

Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA has also made reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consist of the veteran's service treatment records, post-service private and VA medical treatment records, lay statements, and reports of VA examination.  The Veteran also provided testimony at his hearing held in August 2009.  The veteran has not identified any other evidence that has not been obtained.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations of the lumbar spine and associated neurological manifestations (to include addressing the etiology of bowel complaints as possible manifestations of the spine disorder) were conducted in February and March 2011, and included review of the claims folder and examination of the Veteran.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2010) (harmless error).

II. Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine condition has been rated under Diagnostic Code 5237, which is governed by the General Rating Formula for Disabilities of the Spine (General Rating Formula).  Under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2011)). 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

Given that some of the evidence suggests the possible presence of an intervertebral disc syndrome (such as compression of the L5-S1 junction and S1 joint sclerosis), the Board shall also consider the criteria for such syndrome.  Under Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, rate at 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, rate at 40 percent; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, rate at 20 percent; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Factual Background and Analysis

Service connection for his lumbar spine was granted in an April 2006 rating decision.  The Veteran has appealed the initial rating assigned for this condition.

The report of a March 2006 VA examination revealed complaints of constant back pain which flared up several times a week to 5-6 in intensity, lasting 35-40 minutes.  It sometimes kept him awake at night.  It was not aggravated by coughing or sneezing.  It radiated to his right hip.  He avoided heavy lifting and frequent bending.  He had to alternate from sitting and standing positions during flare-ups.  He could not drive long distances.  He was noted to have worked as a teacher's aide after he left service in July 2004, but had to quit this job because of back trouble handling children.  He also had to quit working at Starbucks in October 2005 due to prolonged standing.  Since then he began to work from home doing computer web designs, which he still did.  He did not do yard work.  He spent most of his day sitting.  Attending pain management did not help.  

Examination showed normal gait without assistive devices.  He moved normally around the examination table.  He had 5/10 pain on standing, and 4/10 pain on forward flexion.  His range of motion revealed pain at 85 degrees flexion, but he could actively and passively flex to 90 degrees.  His backward extension was 28 degrees, left lateral flexion was 35 degrees.  His right lateral flexion and rotation in both directions were all 30 degrees.  This added up to 208 degrees combined motion (allowing for pain restricting flexion to 85 degrees).  Straight leg raise was negative.  He had left paravertebral muscle spasm.  There was no sciatic notch tenderness.  He had no sensory or motor deficits.  There was an additional 5 degrees loss of motion due to pain, weakness, fatigability and incoordination during flare-ups and repetitive motions.  Pain was his major functional impact.  The impression was degenerative disc disease of the lumbar spine, without radiculopathy. 

VA records from 2008 to 2009 included a May 2008 mental health record which noted that the Veteran's back injury limited him.  In April 2009 he was seen with cold complaints and musculoskeletal findings of joint pains in the lower back.  He denied muscle pains.  Examination revealed normal muscle strength and tone.  He had no focal PT tenderness.  He was assessed with low back pain, stable.  He said he saw a private pain specialist but was not currently on pain medications.  He was advised to bring these reports.  He was given a trial of Naproxen.  X-rays were ordered.  

The Veteran testified at his August 2009 Travel Board hearing that he had just started a new job and was there a week and a half, and had to take off one day due to back pain.  He reported symptoms of back pain radiating down his right leg, getting worse as the day goes on.  His back was bothered even working at a desk job and he was only able to bend forward very little.  He denied having incapacitating episodes very often as he tended to avoid activity that causes pain.  He no longer hunted or backpacked.  He also no longer could attend sporting events due to being unable to sit in the chairs.  He reported having more frequent bowel movements since his back worsened, and goes three or four times a day.  

Private records show that the Veteran received chiropractic treatment in February 2010 for complaints that included low back pain, but also included treatment for neck and upper back problems.  The chiropractic records from February 2010 noted symptoms of soreness, pain numbness and weakness of all extremities, including the buttocks, hips and legs.  He reported being able to do some light work at home, including laundry, vacuuming and childcare.  He was able to work more than a few hours before pain interfered with his activities.  Another February 2010 chiropractic care note showed his spinal range of motion was measured at 60 degrees flexion, 10 degrees extension, and 20 degrees for lateral flexion and rotation in both directions.  This added up to 150 degrees combined motion.  He did have pain on motion.  The date of these findings was February 1, 2010.  On one occasion of treatment in February 2010, he left work early due to back pain. 

The report of a March 2010 VA examination noted the Veteran to report trouble moving bowels and trouble sleeping due to back pain.  He worked a desk job but had been losing time, especially the past couple weeks because of pain that had been worsening.  His only current care was chiropractic.  He indicated his low back pain radiated upwards to his upper back.  He described constant pain of 6/10, spiking to 8/10, with no apparent cause.  He only used over the counter medications.  His pain radiated down his right lower extremities.  He reported having to sleep in a chair the previous night due to back pain rendering him unable to sleep in the bed.  He used no brace or walking aids.  Pain down his back and right leg was exacerbated by coughing or sneezing.  

Physical examination revealed that the Veteran walked with a limp favoring his right lower extremity.  He stood with a level pelvis but had loss of lumbar lordosis with flattened lumbosacral spine, and bilateral paravertebral muscle spasm.  He had pain on percussion, especially over the right S1 joint.  He had 40 degrees forward flexion, and 10 degrees extension and right lateral flexion (which was very uncomfortable.)  He had 20 degrees left lateral flexion and right rotation, which was very sore.  He had 30 degrees left rotation.  This added up to 130 degrees combined motion.  He complained of discomfort throughout the whole range of motion carried out.  Pain stopped all his motions at the terminal ranges.  His active range of motion was unchanged by pain or fatigue or lack of endurance on 3 repetitions.  

Examination of the lower extremities showed no thigh or calf atrophy but there was weakness of the right great toe extensor.  There was no loss of knee or ankle deep reflex and seemingly normal sensation in the lower extremity to light touch.  He had no assistive devices currently.  Straight leg raise from a supine position was barely 5 degrees on the right and 30 degrees on the left, limited by pain.  

His pain interfered with activities of daily living as he spent very little time at work the last week due to pain.  He was limited in lifting and moderated his lifting to a few points at a time.  He was impaired taking care of the house.  He had some sensory changes detected in his right lower extremity and weak right great toe extensor and limped favoring this leg.  

Regarding incapacitating episodes, he had none in the past 12 months.  X-rays showed adequate lumbar lordotic curve with slight anterior wedging at T12 and lumbarization of the 1st sacral segment, with the rest of the vertebral body disc spaces all normal.  EMG and MRI were ordered due to his neurological changes and symptoms.  He was noted to be getting worse, and the examiner was trying to come up with an objective basis for his subjective findings and complaints.  

An EMG report of March 2010 showed no evidence of right lumbosacral radiculopathy.  Thereafter an addendum to the March 2010 formal VA examination acknowledged review of the claims file and verified the Veteran's history.  Since this report, an EMG was reviewed showing no evidence of right lumbosacral radiculopathy.  MRI was still pending.  The Veteran was noted to have a great deal of low back pain since his original service injury, which was getting worse.  He was again noted to have lost work over the last couple weeks.  The examiner would not employ this individual in any heavy labor type occupation, but only light duty desk type situations, which the Veteran was working.  His diagnosis at present was an acute lumbosacral strain, with further testing needed to rule out disc rupture or disk degeneration.

An April 2010 MRI diagnosed mild lumbosacral spondylosis and facet arthropathy of the lower lumbar spine.  He had mild to moderate neuroforaminal narrowing from L3-S1 transitional anatomy lumbosacral spine for purposes of this study, designated S1.  

A June 2010 VA note to establish primary care showed reports of chronic back pain since his injury falling off a truck in 2003.  He needed paperwork signed for his employer.  He was not currently taking anything for his back pain.  He had previously received chiropractic care.  Examination showed decreased motion due to pain, with straight leg raise positive.  He was assessed with low back pain with a trial of muscle relaxants prescribed.  He was also referred for further chiropractic treatments.  

Additional chiropractic notes include VA records from July 2010, wherein on chiropractic consult of July 27, 2010, he reported being told he was developing arthritis in his back, with pain constant, and was at a level 3/10.  There was radiating right sciatica pain into his thigh.  It was worsened by activities such as walking, bending, sitting, lifting and weather, and relieved by rest.  His range of motion on July 27, 2010 was 20 degrees flexion with pain, 10 degrees extension, 20 degrees rotation in both directions, 10 degrees left lateral flexion and 20 degrees right lateral flexion.  This added up to 110 degrees combined motion.  All motions except rotation were painful.  He also had pain on palpation of the entire spine.  Treatment during this time also showed pain and muscle spasms in the right and left "short leg."  His pain continued to generally be described as a 3/10 in the chiropractic records from August 2010 and September 2010, although there were also two reports of the lumbar spine specifically being at a 5/10 during these months.  The records from September 2010 described the Veteran as having a lot of low back pain and making poor progress.  He continued with problems of left "short leg" spasm, and also was noted to have pain in his right arm to the elbow noted, although the source of this pain was not given.  He continued to have pain level of 3/10 in October 2010, with his right hip bothering him.  Again "short leg" muscle spasm on the left was noted in October 2010.  

A November 2010 VA recreational therapy note described the Veteran as having daily pain in his back, again at a 3/10 level.  He walked with a limp and had almost fallen.  He could no longer do things he once enjoyed like backpacking or refereeing roller hockey.  VA treatment records in December 2010 noted that the chiropractic treatment did not help his pain, and the use of a TENS unit for his pain was discussed, although he appeared resigned to having ongoing pain.  He was planning to attend school in January for biomedical engineering.  His activities were sedentary such as TV and video games, but he planned to be more active in the house.  He enjoyed cooking.

A February 2011 VA examination for bowel problems was done to determine whether such problems were related to the service connected lumbar spine condition.  The claims file was reviewed, with the history of back injury recited dating back to 2003.  Sometime later, the Veteran was diagnosed with degenerative spinal disease.  For about the past year, his back pain increased, and also in the same timeframe, his fecal frequency increased.  He had 4-5 small bowel movements per day.  He reported fecal urgency, without diarrhea or incontinence.  Following physical examination, which showed tenderness to palpation in the left lower quadrant, and review of medical history, the examiner gave an opinion that his symptoms of irritable bowel syndrome (IBS) are not a result of neurological damage related to his back condition.

The report of a March 2011 VA examination of the back included review of the claims file.  The April 2010 MRI results were reviewed and recited.  His back pain was noted to have progressed up to where he could not work in February 2010.  His right lower extremity and slight left lower extremity symptoms developed in 2009, associated with average daily activity.  He failed to benefit from medication or even a facet block injection done back in 2004.  He has remained unable to work in the past 14 months.  Regarding incapacitating episodes, he has never been told by a physician to stay in bed for any period of rest, but was advised to stop activities which increased his back pain and right lower extremity pain.  Thus the examiner could not document any incapacitating episodes for VA purposes.  

The Veteran reported symptoms of increased bowel movements of 4-5 per day directly related to his level of pain.  However this has been found in the special bowel examination to be not related to his back disorder.  He had no constipated or urinary symptoms.  He was able to function sexually, but limited to once per month due to back pain.  His right leg symptoms of numbness and tingling have progressed since 2009, which would be discussed more in depth in the peripheral nerves examination to follow.   He had numbness in the bilateral feet over the past few years.  He was unsteady about every month with activity which he avoided by use of crutches or just sitting.  He had pain of the low back which radiated into the right lower extremity from the hip into the right knee.  The pain which was at a 4/10 level increased to 7 or 8/10 with standing, walking or activity.  On sitting the pain was moderate at the 3-4/10 level.  It was constant.  He used one crutch.  He could walk a 1/4 mile.  Other symptoms included stiffness of the lower back and right hip.  He had low back spasm, with reduced bending.  He also had weakness of the right leg on extending it from a sitting position.  His pain interrupted sleep and was not relieved by medications.  He reported paresthesias in bilateral feet.  

Physical examination revealed an asymmetrical spine, with pelvis  tilted to the right.  The Veteran's head was positioned 2 centimeters to the right with view from the posterior spine.  He also had abnormal gait, and limped lifting his right leg.  Otherwise there were no abnormal spinal curvatures or ankylosis.  He also had objective tenderness and pain with motion to the right.  His active range of motion showed 25 degrees flexion, 10 degrees extension, 15 degrees right lateral flexion and 20 degrees left lateral flexion and rotation in both directions.  This added up to 115 degrees combined motion.  There was no pain or additional limitations on repetitive motions.  His reflexes were all normal throughout.  Sensory examination was noted to include decreased pain or pinprick sensation for his right upper extremity (brachial plexus nerve).  His right lower extremity also showed decreased pain or pinprick, said to be decreased by about 10 percent.  Sensory findings for the left lower extremity were all normal.  Motor examination was 5/5 throughout except that his left ankle and left great toe extension were 4/5 and his right great toe extension was also 4/5.  His muscle tone was normal.  He had positive Lasegues and straight leg raise on the right.

Other significant findings on the spine examination included findings of atrophy of the right lower extremity, which measured 44.5 diameters below the knee, compared to 46.6 centimeters on the left, which was roughly a 2 centimeter difference.  Above the knee he measured 64 centimeters for the right leg compared to left leg which measured 63.5 centimeters, which was a half centimeter less than the right.  The atrophy of the right lower extremity was related to radiculopathy of the L5 lumbar disc syndrome.  Following review of the EMG and MRI findings, in addition to the examination, the diagnosis was intervertebral disc syndrome due to service connected lumbar spine injury.

The Veteran's employment history was again repeated, with him currently being out of work.  He resigned from full time office work at the IRS due to his back.  His pain including from his low back and right leg, as well as other problems such as headaches and upper back, limited his function.  His functional effects included increased absenteeism, decreased concentration, poor social interaction, decreased mobility, problems lifting and carrying, lack of stamina, weakness or fatigue and decreased strength of his extremities.  Although urinary incontinence was mentioned among functional effects, it was noted to be denied in the review of symptoms.  Regarding daily living activities, showering aggravated his pain, despite using a shower chair.  Walking 100 feet and standing 10 to 15 minutes increased the pain.  He used one step at a time and bended his knees rather than his back.  

The examiner noted that in addition to being unable to do office work since February 2010, the Veteran certainly was not able to do police security work.  His wife did as much as possible for him due to his back pain.  His doctor separated his lumbar pain, spasms, and limited movements as contributing 60 percent of his impairment and the lumbar radiculopathy contributed 40 percent of his impairment.  He had no incapacitating episodes for VA purposes.  The examiner also commented that he had no paralysis or neuralgia, but some neuritis.

The special VA peripheral nerves portion of the March 2011 examination further addressed the right lower extremity symptoms.  He had right buttock pain with radiation down the thigh to the posterior knee.  The frequency since onset in 2009 was progressive during each day, but he had no morning pain.  He had recurrence of symptoms with walking, standing and lifting.  The duration was throughout the day.  With bed rest or no activity the pain would be gone in 2 hours.  The pain ranged in intensity from 0 in the morning to 7 after a day of activity.  As with the lumbar spine condition in general, there was no history of incapacitating episodes to report.  He treated this with Gabapentin.  He also took Diclofenac and Lorezepam.  His left lower extremity was also addressed, also of onset in 2009.  After his right leg symptoms began, his left foot became numb along with the right foot.  The course since onset was progressively worse.  

The Veteran's back symptoms were also discussed, with symptoms, intensity, functional loss and occupational history the same as already addressed in the spine examination.  However, he was noted to be trying to get an education in bio-engineering at a university.  Examination was noted to focus on cervical spine complaints that are not part of this appeal.  However, the examiner discussed the Veteran's neurological symptoms which affected his right upper extremity and included transient right shoulder pain and right upper extremity numbness.  The examiner later gave an opinion that the right upper extremity symptoms were most likely due to a cervical spine radiculopathy.  Thus it is not shown to be related to his lumbar spine disorder.

The examiner summarized his peripheral nerve symptoms, stating that in the right lower extremity the Veteran had pain, weakness, stiffness, numbness, paresthesias and dysesthesias. All of these were related to activities described above.  Since 2009 he has had progressive weakness, without paralysis.  This was associated with dull pain from the right buttock to right posterior thigh, ending as a sharp pain behind the right knee.  It was related to activity.  He also had intermittent numbness in the right foot also related to activity.  The pain ranged from 0 in the morning, up to 5/10 and up to a maximum of 7/10.  His history of time lost from work due to the right lower extremity was the same as for the lumbar spine itself. 

The Veteran's left lower extremity symptoms included numbness and paresthesia of the left foot.  The numbness of the left foot was intermittent, along with the right foot.  It was aggravated by the same activities that aggravated his right leg, and alleviated by the same amount of rest as the right leg.  He related having used crutches for a while in 2009 or 2010, which offered no significant benefit but instead caused right shoulder pain, so he stopped using them.  Bowel symptoms were the same as described in the spine examination. 

The findings on the sensory and motor tests are identical to those reported in the spine examination.  He was diagnosed with intervertebral disc syndrome expressed as lumbar L5 radiculopathy secondary to a lumbar spine injury in 2003.  The functional occupational and social effects of his condition were the same as those described in the spine examination.  Likewise the opinion as to incapacitating episodes was unchanged from that given in the spine examination.  He was said to have his sexual function, bowel activity, fatigue, imbalance, incoordination and immobility were partly affected by his numbness and paresthesias of his right lower extremity from the right buttock to the right foot.  

An addendum to the examination indicated that the Veteran was called in April 2011 and asked to provide some answers to the report.  The Veteran said he had been given specific healing for his back at church and had no back pain since then.  He remained on Gabapentin. 
 
A.  Analysis-Entitlement to a Rating in excess of 10 % Disabling for the Lumbar Spine Disorder for the Period Between the Time of Initial Entitlement and March 8, 2010

Based on a review of the foregoing, an initial rating in excess of 10 percent is not warranted for the back disorder prior to February 1, 2010.  The Veteran's forward flexion of 85 degrees (with consideration of pain), and combined range of motion of 238 on the March 2006 VA examination, fall firmly within the criteria for a 10 percent rating under the General Rating Formula as set forth above.  His muscle spasm, without evidence of abnormal gait or spinal contour, is also consistent with the criteria for a 10 percent rating.  The other records between March 2006 and February 1, 2010 do not show any evidence of motion limited beyond this amount, and findings primarily of some joint pains in the low back, without evidence of muscle weakness, or gait or postural abnormalities.  

The Board does find that the criteria for a 20 percent rating are met prior to the March 8, 2010 date currently assigned by the RO.  The February 1, 2010 chiropractic treatment record showing a forward flexion of 60 degrees is the earliest that the criteria for a 20 percent rating is met, based on the flexion being limited to 60 degrees.  See General Rating Formula.  Accordingly a 20 percent rating is warranted as of this date.  While the Board has found that a 20 percent rating is warranted as of February 1, 2010 based on the flexion being limited to 60 degrees, a rating in excess of this is shown to be warranted for the period prior to July 27, 2011.  The March 2010 VA examination showing a forward flexion of 40 degrees, with combined range of motion of 130 degrees falls firmly within the criteria for a 20 percent rating.  In order for a 40 percent rating to be warranted, his flexion would have to be limited to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine would have to be shown.  Such is not shown in the March 2010 VA examination or the earlier chiropractic record of February 1, 2010.  Accordingly,  an increased rating to 20 percent is in order effective February 1, 2010

The Board considered whether incapacitating episodes could support a higher rating during this initial period.   The records and examination reports from this time period, however, are silent for any such episodes requiring doctor prescribed bedrest within the past year.  Thus, a higher initial rating in excess of 10 percent prior to February 1, 2010, and in excess of 20 percent as of February 1, 2010, is not warranted on the basis of incapacitating episodes, and it need not be further discussed.

B.  Analysis-Entitlement to a Rating in excess of 20 % Disabling for the Lumbar Spine Disorder for the Period Between February 1, 2010 and March 21, 2011.

The Board has found that a 20 percent rating is warranted as of February 1, 2010 based on the flexion being limited to 60 degrees.  The Board shall now consider whether a rating in excess of this is shown to be warranted as of this date and prior to March 22, 2011, the date assigned by the RO as the effective date for a 40 percent rating.  A review of the records shows that as of July 27, 2010, the criteria for a 40 percent rating has been met, as this date the chiropractic note from that date showed a flexion restricted to 20 degrees, which clearly meets the criteria for a 40 percent based on the flexion being less than 30 degrees.  The records subsequent to July 27, 2010 document continued difficulty, with the September 2010 chiropractic note describing the Veteran as having made "poor progress" although a range of motion was not described.  The continued limited motion of less than 30 degrees is confirmed in the March 2011 VA examination, which documented 25 degrees flexion (and had previously been the basis for the RO's award of 40 percent effective the date of this examination).  Accordingly, the Board finds that the 20 percent rating is in order for the period from February 1, 2010 until July 26, 2010, and that a 40 percent rating is warranted as of July 27, 2010.  

Again the Board finds that a higher rating than 40 percent as of this date is not warranted on the basis of incapacitating episodes, as the records and examination reports from this time period are once again silent for any such episodes requiring doctor prescribed bedrest within the past year.  Thus, entitlement to a higher rating during this time period on the basis of incapacitating episodes need not be further discussed.


C.  Analysis - Entitlement to a Rating in Excess of 40% for the Lumbar Spine Disorder in effect July 27, 2010

Having found that the Veteran's lumbar spine disorder is 40 percent disabling as of July 27, 2010, the Board shall now address whether a rating in excess of this is warranted as of this date.  Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent disabling for the Veteran's lumbar spine disorder.  He is not shown to have unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine. He is thus already receiving the maximum allowable compensation based on limitation of motion. 

The Board has also found no evidence of intervertebral disc syndrome symptoms sufficient to warrant an increased rating under the applicable criteria for incapacitating episodes.  See 38 C.F.R. § 4.71a , Diagnostic Code 5237. 

A review of the evidence fails to show that the Veteran had incapacitating episodes for which he was prescribed bedrest by a physician having a total duration of at least 6 weeks during the past 12 months.  There are no medical records showing such prescribed bedrest of record.  Of note, the March 2011 VA examination reported no doctor prescribed episodes of bedrest in the past 12 months. 

Thus the Board finds that there is no basis to grant a rating in excess of the 40 percent rating for the Veteran's lumbar spine condition based on incapacitating episodes.  Thus as of July 27, 2010, a rating in excess of 40 percent for the Veteran's lumbar spine disorder is denied. 

D.  Analysis Based on Neurological Involvement, to Include Right Radiculopathy

The Board now turns to address the neurological involvement to include the radiculopathy of the right lower extremity, for which service connection is in effect and an initial 20 percent rating has been assigned effective March 22, 2011, the date which was said to be the medically recorded manifestation of this disability.  The Board shall consider whether a compensable rating is warranted prior to that date, as well as whether a rating in excess of 20 percent disabling is currently warranted.  Additionally the Board shall address whether a compensable rating is warranted for any neurological involvement of the left lower extremity.

Radiculopathy is most appropriately rated under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as analogous to impairment of the sciatic nerve, and the RO has rated the right lower extremity radiculopathy under this Diagnostic Code.  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2011).

Based on a review of the foregoing evidence as detailed above, the Board finds that the preponderance of the evidence is against a compensable rating for the radiculopathy of the right lower extremity prior to the March 8, 2010, the date a VA examination demonstrated evidence of a mild radiculopathy.  Prior to that date, there were no clear neurological symptoms referable to the right lower extremity, with the evidence consisting of subjective complaints of pain radiating down the right leg.  The Veteran was shown objectively to have no evidence of sensory or motor deficits on the March 2006 VA examination, and he was deemed to have no radiculopathy.  He had normal muscle strength and tone in VA records from April 2009.  

As of the March 8, 2010 VA examination, the Veteran exhibits evidence of some mild sensory deficits, with weakness in the right great toe extensor, which is consistent with a mild incomplete paralysis.  Thus, as of the date of this examination, a 10 percent rating is warranted for his right lower extremity symptoms.  However a 20 percent rating is not warranted, as the evidence does not more closely resemble a moderate incomplete paralysis of the right lower extremity.  He did not have evidence of atrophy, his reflexes and sensory were normal to light touch, and the weakness was limited to the right great toe.  The EMG report from March 2010 did not show an actual right lumbosacral radiculopathy.  Subsequent records prior to March 22, 2011 also fail to show symptoms more closely resembling a moderate incomplete paralysis.  Accordingly the Board finds that a rating of 10 percent disabling, but no more, is warranted for radiculopathy from March 8, 2010 to March 21, 2011.  

The Board shall now consider whether a rating in excess of 20 percent is warranted for the neurological manifestations of the right lower extremity as of March 22, 2011.  The evidence does not reflect that the radiculopathy of the left lower extremity more closely resembles that of moderately severe incomplete paralysis.  While he has had some diminished sensations, and decreased muscle strength, he is not shown to have significant abnormalities of his reflexes or clonus, which would suggest a moderately severe incomplete paralysis.  Thus entitlement to an increased rating is not shown for his right leg radiculopathy. 

As for any other neurological symptoms, there are no other such symptoms shown such as would warrant a compensable rating in any other extremity besides the right lower extremity.  While there was "short leg" weakness noted in both the left lower extremity along with the right in the chiropractic records from July 2010 and October 2010, there is no evidence in these records, VA examination reports or any other records of findings for the left leg that would warrant consideration of a compensable rating for the left side. 

The preponderance of the evidence also reflects there is not evidence of bowel or bladder complications shown to be due to the Veteran's lumbar spine disorder.  While there was some discussion in the lay testimony and the medical evidence, including VA examination reports suggesting associated bowel symptoms of increased frequency of bowel movements, a special VA bowel disorders examination of February 2011 reached the conclusion that his bowel symptoms are due to IBS, and not due to neurological damage related to his back.  Thus consideration of separate evaluations based on such problems is not shown to be warranted. 

The Board shall defer addressing extraschedular consideration, as remand for this matter and an inferred TDIU claim is shown to be warranted.  


ORDER

Entitlement to an initial disability rating higher than 10 percent for discogenic disease of the lumbar spine is denied for the period prior to February 1, 2010.

Entitlement to a 20 percent rating for discogenic disease of the lumbar spine, is granted effective February 1, 2010 to July 26, 2010, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a 40 percent rating for discogenic disease of the lumbar spine, is granted effective July 27, 2010, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a current disability rating higher than 40 percent for discogenic disease of the lumbar spine (effective July 27, 2010) is denied.

Entitlement to a compensable disability rating for radiculopathy of the right lower extremity is denied for the period prior to March 8, 2010.

Entitlement to a 10 percent rating for radiculopathy of the right lower extremity, is granted effective March 8, 2010 to March 21, 2011, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a current disability rating higher than 20 percent for radiculopathy of the right lower extremity (effective March 22, 2011) is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence showing that the Veteran's back disability now renders him unable to be unable to even work in an office, and the fact that his combined rating is now 70 percent based on his back disorder (rated at 40 percent), his right radiculopathy (rated at 20 percent and a service connected disorder of PTSD (rated at 30 percent), reasonably raise a TDIU claim.  

The evidence showing that the service connected spine disorder now appears to interfere with light duty office work to the extent that he had to quit such work as reported in the March 2011 VA examination.  However, other evidence of record suggests that he was continuing to pursue vocational goals, as he was attending college.  In light of the above, the Board finds that a current VA examination is in order to ascertain whether the Veteran is unemployable due to his service-connected disabilities.  

Additionally, given the findings of his service connected lumbar spine disorder with the associated radiculopathy's impact on his employment, possible consideration of a higher rating on an extraschedular basis is indicated in this instance. 38 C.F.R. § 3.321(b) see Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his service connected disabilities since 2010.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records. 

3.  Schedule the Veteran for an appropriate VA examination to ascertain whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unemployable.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, which includes PTSD, in addition to the lumbar spine disability and right lower extremity radiculopathy, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of an extraschedular rating under both 38 C.F.R. § 3.321 and § 4.16(b) when adjudicating entitlement to TDIU.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


